DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2 (Currently Amended)
Claims 3-11 (Original)
Claims 12-14 (New)

Response to Arguments
Applicant’s amendments and arguments, filed on 12/28/2020, have been fully considered but are moot because the amendments and drawing update have necessitated the new ground(s) of rejection presented in this office action. Due to the drawing and specification being updated, the previous drawing and specification objections have been withdrawn.
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-5, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Flack (U.S. 2009/0273310), in view of Harty (U.S. 2013/0113413), further in view of Palanchon (U.S. 2013/0244077) and further in view of Doo (U.S. 2011/0096496).

Regarding claim 1, Flack teaches a charging system ([0003], lines 7-12) for charging an electric vehicle ([0051], lines 4-6, 8-9), said charging system comprising:
a charging station ([0045] [0046], charging station, is coupled to 401, that accommodates 411 and 601, Fig. 3) including a housing (corresponding housing that accommodates 411, 601 and 433, Fig. 3);
a charging column (401 and associated components, Fig. 3; [0069], line 1); 
a charging cable (301+101, Fig. 3) having at least one charging connector (101, Fig. 3; [0069], line 5), that is configured to be coupled to the electric vehicle ([0051], lines 4-6, 8-9) in order to charge the electric vehicle ([0051], lines 4-6, 8-9);
power electronics (included in 401, Fig. 3) being configured to distribute energy from a mains connection (that provides power to 411, Fig. 3 [0046]) to the charging station ([0045] [0046], station coupled to 401 that accommodates 411 and 601, Fig. 3) at the at least one charging connector (101, Fig. 3; [0069], line 5); and 
a coolant reservoir (601, Fig. 3 [0069], lines 2-3) in which a coolant ([0069], lines 2-5; [0070], last 3 lines) for cooling the power electronics ([0069], lines 2-5; [0070], last 3 lines) is stored.
the buffer storage device being disposed in a first region of the housing; (power electronics that are) disposed in a second region of the housing that is separated from the first region, (the power electronics being configured to distribute energy from) at least one of the buffer storage device (and a mains connection to the charging station at the at least one charging connector).
Harty teaches a buffer storage device (40, Fig. 1; [0025]) for storing energy ([0025] [0026]) being disposed in a first region of the housing (corresponding region of the charging station housing that accommodates 40, Fig. 1); power electronics (50+70+14+16+12+80, Fig. 1), disposed in a second region of the housing (corresponding region of the charging station housing that accommodates 50+70+14+16+12+80, Fig. 1) separated from the first region, that are configured to distribute energy ([0025], lines 6-9; [0024], lines 5-7; [0023], lines 6-7) from at least one of the buffer storage device (40, Fig. 1; [0025]) and a mains connection (30, 20, Fig. 1; [0023] [0024]) to the charging station (10+40, Fig. 1) at the at least one charging connector (charging connector coupled to vehicle 100 and charging cable 62, Fig. 1 [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a buffer storage device for storing energy; the buffer storage device being disposed in a first region of the housing; (power electronics that are) disposed in a second region of the housing that is separated from the first region, (the power electronics being configured to distribute energy from) at least one of the buffer storage device (and a mains connection to the charging station at 
The combination does not explicitly teach a first heat exchanger positioned in the first region of the housing for removing heat within the first region that is produced by the buffer storage device.
Palanchon teaches a heat exchanger (110, Fig. 1; [0052]; abstract) positioned in the region of the housing (corresponding region of the housing that accommodates 102 and 110, Fig. 1) for removing heat within the region that is produced by the buffer storage device (102, Fig. 1; [0052]; abstract); heat exchanger cooling plates ([0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first heat exchanger positioned in the first region of the housing for removing heat within the first region that is produced by the buffer storage device of Palanchon’s into Flack’s, in view of Harty’s, in order to cool down and to keep the buffer storage device from overheat.
The combination of Flack, Harty and Palanchon does not explicitly teach a second heat exchanger positioned in the second region of the housing for removing heat within the second region that is produced by the power electronics.
Doo teaches a heat exchanger (fluid-cooled heat exchanger e.g., 118+120+140+126+166+164, Fig. 13; [0049] [0050]) positioned in the region of the housing (corresponding region of the housing that accommodates 100, Fig. 13) for removing heat within the region that is produced by the power electronics (100, Fig. 13; such as power converter including power modules 156, 144 and fluid-cooled heat exchanger (140+126+166+164, Fig. 13; [0049] [0050]); heat exchanger cooling plates 
Regarding claim 2, Flack teaches the charging system as claimed in claim 1, in view of Harty, further in view of Palanchon and further in view of Doo, wherein the coolant ([0069], lines 2-5; [0070], last 3 lines) is used to cool at least one of the buffer storage device (40, Fig. 1; [0025]; Harty) (or 102, Fig. 1; [0013] [0052]; abstract; Palanchon) and the charging cable (301, Fig. 3; [0069] [0072]).
Regarding claim 3, Flack teaches the charging system as claimed in claim 1, in view of Harty, further in view of Palanchon and further in view of Doo, further comprising a charging column (401 and associated components, Fig. 3; [0069], line 1) that is electrically coupled to the charging station ([0045] [0046], charging station coupled to 401 that accommodates 411 and 601, Fig. 3), wherein the at least one charging connector (101, Fig. 3; [0069], line 5) is disposed on the charging column.
Regarding claim 4, Flack teaches the charging system as claimed in claim 3, in view of Harty, further in view of Palanchon and further in view of Doo, wherein the at least one charging connector (101, Fig. 3; [0069], line 5) is arranged on the charging column (401 and associated components, Fig. 3; [0069], line 1) and a coolant line (cooling lines 621 and lines included in 301; Fig. 3 [0069], lines 2-5; [0070], last 3 lines) is arranged in 
Regarding claim 5, Flack teaches the charging system as claimed in claim 1, in view of Harty, further in view of Palanchon and further in view of Doo, wherein the coolant ([0070], lines 1-3) includes water ([0054], lines 19-22; Palanchon) (or [0035], lines 4-5; Doo)
Regarding claim 8, Flack teaches the charging system as claimed in claim 1, in view of Harty, further in view of Palanchon and further in view of Doo, wherein the charging connector (101, Fig. 3; [0069], line 5) includes a coolant line ([0069], lines 2-5; [0070], last 3 lines) that is coupled to the coolant reservoir (601, Fig. 3 [0069], lines 2-3) in order to actively cool ([0069], lines 2-5; [0070], last 3 lines) the charging connector (301, Fig. 3; [0069] [0072]).
Regarding claim 10, Flack teaches the charging system as claimed in claim 1, in view of Harty, further in view of Palanchon and further in view of Doo, wherein the cooling system ([0069], lines 2-3; [0072]) (or [0013] [0052]; Palanchon) is configured to use the coolant for heating ([0072]) (or [0052]  [0053]; Palanchon). such that the cooling system constitutes a temperature control system ([0053]; Palanchon) (or [0004], last 2 lines; [0005], lines 1-3; Doo).
Regarding claim 11, Flack teaches the charging system as claimed in claim 1, in view of Harty, further in view of Palanchon and further in view of Doo, wherein the power electronics (50+70+14+16+12+80, Fig. 1) are configured to distribute energy ([0024] [0025]) from the buffer storage device (40, Fig. 1; [0025]) and the mains connection (30, 20, Fig. 1; [0023] [0024]).
Regarding claim 12, Flack teaches the charging system as claimed in claim 1, in view of Harty, further in view of Palanchon and further in view of Doo, wherein the second heat exchanger (fluid-cooled heat exchanger e.g., 118+120+140+126+166+164, Fig. 13; [0049] [0050]; Doo) is a cooling plate (118, 120, Fig. 13; [0039] [0043] [0046]; Doo) that is configured to transfer thermal energy from hot air in the second region (corresponding region of the housing that accommodates 100, Fig. 13; Doo) to the coolant (166, 164, Fig. 13; [0035], lines 4-5; Doo).
Regarding claim 13, Flack teaches the charging system as claimed in claim 1, in view of Harty, further in view of Palanchon and further in view of Doo, wherein the first heat exchanger (110, Fig. 1; [0052]; abstract; Palachon) is a cooling plate ([0007]; Palanchon) that is configured to transfer thermal energy from hot air in the first region (corresponding region of the housing that accommodates 102 and 110, Fig. 1; Palanchon) to the coolant ([0013] [0052] [0054]; Palanchon).
Regarding claim 14, Flack teaches the charging system as claimed in claim 1, in view of Harty, further in view of Palanchon and further in view of Doo, wherein the charging station ([0045] [0046], charging station, is coupled to 401, that accommodates 411 and 601, Fig. 3) is not configured to eject heat ([0007] [0052] [0053]; Palanchon) (or [0004], .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Flack (U.S. 2009/0273310), Harty (U.S. 2013/0113413), Palanchon (U.S. 2013/0244077) and Doo (U.S. 2011/0096496), as applied above in claim 1, and further in view of Sant’ Anselmo (U.S. 2011/0049992).
Regarding claim 6, Flack teaches the charging system as claimed in claim 1, in view of Harty, further in view of Palanchon and further in view of Doo. The combination does not explicitly teach wherein the coolant reservoir (601, Fig. 3; [0069], lines 2-3) is arranged underground.
Sant’ Anselmo teaches the energy storage and cooling system ([0363] [1030]) is arranged underground ([0429] [1030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the underground system of  Sant’ Anselmo’s into Flack’s, in view of Harty’s, further in view of Palanchon’s and further in view of Doo’s, in order to save space.
Regarding claim 7, Flack teaches the charging system as claimed in claim 1, in view of Harty, further in view of Palanchon and further in view of Doo. The combination does not explicitly teach wherein at least part of the buffer storage device is arranged underground.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Flack (U.S. 2009/0273310), Harty (U.S. 2013/0113413), Palanchon (U.S. 2013/0244077) and Doo (U.S. 2011/0096496), as applied above in claim 1, and further in view of Dyer (U.S. 2012/0043943).
Regarding claim 9, Flack teaches the charging system as claimed in claim 1, in view of Harty. The combination does not explicitly teach (wherein the coolant reservoir has) a capacity of at least 100 liters (per charging connector).
Dyer teaches the coolant capacity of at least 100 liters ([0040],  last 5 lines; [0023], lines 6-8, coolant and heat exchanger external to the vehicle) per vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coolant capacity of at least 100 liters per vehicle of  Dyer’s into Flack’s in view of Harty’s, further in view of Palanchon’s and further in view of Doo’s, in order to dissipate heat based on size of battery ([0040],  last 5 lines; Dyer). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 14, 2021